84 F.3d 1452
318 U.S.App.D.C. 78
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Felecia G. HUGHES, Appellant,v.SYSCON CORPORATION;  Jack Watson;  Dennis Vaughn.
No. 95-7031.
United States Court of Appeals, District of Columbia Circuit.
April 15, 1996.Rehearing and Suggestion for Rehearing In Banc Denied June 28, 1996.

Before:  SILBERMAN, ROGERS, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 36(b).   It is


2
ORDERED AND ADJUDGED that the district court's order filed January 17, 1995 be affirmed.   The district court correctly concluded, in open court on January 13, 1995, that appellant failed to show that appellees' legitimate business reasons for eliminating appellant's position were a pretext for unlawful discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq..  See Pullman-Standard v. Swint, 456 U.S. 273, 290 (1982).   Furthermore, because the hiring official for a subsequent job opening was unaware, according to his sworn declaration, of appellant's previous discrimination complaint and because appellant did not present evidence otherwise, appellant has not established a prima facie case of retaliation.   Finally, the court need not consider appellant's claim, raised for the first time on appeal, that the district court should have delayed its ruling to enable appellant to obtain certain affidavits.  See District of Columbia v. Air Florida, Inc., 750 F.2d 1077, 1084-85 (D.C.Cir.1984).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.